UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 1-13455 TETRA Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 74-2148293 (State of incorporation) (I.R.S. Employer Identification No.) 24955 Interstate 45 North The Woodlands, Texas (Address of principal executive offices) (zip code) (281) 367-1983(Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer [ X ] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] As of November 5, 2010, there were 76,180,764 shares outstanding of the Company’s Common Stock, $0.01 par value per share. PART I FINANCIAL INFORMATION Item 1. Financial Statements. TETRA Technologies, Inc. and Subsidiaries Consolidated Statements of Operations (In Thousands, Except Per Share Amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenues: Product sales $ Services and rentals Total revenues Cost of revenues: Cost of product sales Cost of services and rentals Depreciation, depletion, amortization, and accretion Total cost of revenues Gross profit General and administrative expense Operating income Interest expense, net Other (income) expense, net ) ) 61 Income (loss) before taxes and discontinued operations ) Provision (benefit) for income taxes ) Income before discontinued operations Loss from discontinued operations, net of taxes ) Net income $ Basic net income per common share: Income before discontinued operations $ Loss from discontinued operations ) Net income $ Average shares outstanding Diluted net income per common share: Income before discontinued operations $ Loss from discontinued operations ) Net income $ Average diluted shares outstanding See Notes to Consolidated Financial Statements 1 TETRA Technologies, Inc. and Subsidiaries Consolidated Balance Sheets (In Thousands) September 30, 2010 December 31, 2009 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Trade accounts receivable, net of allowance for doubtful accounts of $1,736 in 2010 and $5,007 in 2009 Inventories Derivative assets Prepaid expenses and other current assets Assets of discontinued operations 15 Total current assets Property, plant, and equipment Land and building Machinery and equipment Automobiles and trucks Chemical plants Oil and gas producing assets (successful efforts method) Construction in progress Total property, plant, and equipment Less accumulated depreciation and depletion ) ) Net property, plant, and equipment Other assets: Goodwill Patents, trademarks and other intangible assets, net of accumulated amortization of $21,271 in 2010 and $18,997 in 2009 Deferred tax assets Other assets Total other assets Total assets $ $ See Notes to Consolidated Financial Statements 2 TETRA Technologies, Inc. and Subsidiaries Consolidated Balance Sheets (In Thousands) September 30, 2010 December 31, 2009 (Unaudited) LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Trade accounts payable $ $ Accrued liabilities Decommissioning and other asset retirement obligations, current Deferred tax liabilities Derivative liabilities - Current portion of long-term debt - Liabilities of discontinued operations - 17 Total current liabilities Long-term debt, net Deferred income taxes Decommissioning and other asset retirement obligations, net Other liabilities Total long-term liabilities Commitments and contingencies Stockholders' equity: Common stock, par value $0.01 per share; 100,000,000 shares authorized; 77,655,545 shares issued at September 30, 2010, and 77,039,628 shares issued at December 31, 2009 Additional paid-in capital Treasury stock, at cost; 1,527,846 shares held at September 30, 2010, and 1,497,346 shares held at December 31, 2009 ) ) Accumulated other comprehensive income Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements 3 TETRA Technologies, Inc. and Subsidiaries Consolidated Statements of Cash Flows (In Thousands) (Unaudited) Nine Months Ended September 30, Operating activities: Net income $ $ Reconciliation of net income to cash provided by operating activities: Depreciation, depletion, amortization, and accretion Impairments of long-lived assets Provision (benefit) for deferred income taxes ) Stock compensation expense (Gain) loss on sale of property, plant, and equipment ) ) Proceeds from sale of cash flow hedge derivatives - Non-cash income from sold hedge derivatives ) - Other non-cash charges and credits Proceeds from insurance settlements - Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other current assets ) Trade accounts payable and accrued expenses ) ) Decommissioning liabilities ) ) Operating activities of discontinued operations ) Other Net cash provided by operating activities Investing activities: Purchases of property, plant, and equipment ) ) Business combinations - ) Proceeds from sale of property, plant, and equipment Other investing activities ) Net cash used in investing activities ) ) Financing activities: Proceeds from long-term debt 35 Principal payments on long-term debt - ) Proceeds from exercise of stock options Excess tax benefit from exercise of stock options - Net cash provided by financing activities Effect of exchange rate changes on cash Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Interest paid $ $ Income taxes paid Supplemental disclosure of non-cash investing and financing activities: Adjustment of fair value of decommissioning liabilities capitalized to oil andgas properties $ $ See Notes to Consolidated Financial Statements 4 TETRA Technologies, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) NOTE A – BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES We are a geographically diversified oil and gas services company focused on completion fluids and other products, production testing, wellhead compression, and selected offshore services including well plugging and abandonment, decommissioning, and diving, with a concentrated domestic exploration and production business. Unless the context requires otherwise, when we refer to “we,” “us,” and “our,” we are describing TETRA Technologies, Inc. and its consolidated subsidiaries on a consolidated basis. The consolidated financial statements include the accounts of our wholly owned subsidiaries. Investments in unconsolidated joint ventures in which we participate are accounted for using the equity method. Our interests in oil and gas properties are proportionately consolidated. All significant intercompany accounts and transactions have been eliminated in consolidation. The accompanying unaudited consolidated financial statements have been prepared in accordance with Rule 10-01 of Regulation S-X for interim financial statements required to be filed with the Securities and Exchange Commission (SEC) and do not include all information and footnotes required by generally accepted accounting principles for complete financial statements. However, the information furnished reflects all normal recurring adjustments, which are, in the opinion of management, necessary to provide a fair statement of the results for the interim periods. The accompanying unaudited consolidated financial statements should be read in conjunction with the audited financial statements for the year ended December 31, 2009. Certain previously reported financial information has been reclassified to conform to the current year period’s presentation. The impact of such reclassifications was not significant to the prior year period’s overall presentation. Cash Equivalents We consider all highly liquid cash investments, with a maturity of three months or less when purchased, to be cash equivalents. Restricted Cash Restricted cash reflected on our balance sheet as of September 30, 2010, includes funds related to agreed repairs to be expended at one of our former Fluids Division facility locations. This cash will remain restricted until such time as the associated project is completed, which we expect to occur during the next twelve months. Inventories Inventories are stated at the lower of cost or market value and consist primarily of finished goods. Cost is determined using the weighted average method. Significant components of inventories as of September 30, 2010, and December 31, 2009, are as follows: September 30, December 31, (In Thousands) Finished goods $ $ Raw materials Parts and supplies Work in progress $ $ 5 Repair Costs and Insurance Recoveries Maritech incurred significant damage from hurricanes during 2005 and 2008. Hurricane damage repair efforts consist of the repair of damaged facilities and equipment, well intervention, abandonment, decommissioning, and debris removal associated with destroyed offshore platforms, construction of replacement platforms and facilities, and redrilling of destroyed wells. During the first nine months of 2010, we expended approximately $50.6 million for these hurricane repair efforts. As of September 30, 2010, we estimate that the remaining future well intervention, abandonment, decommissioning, debris removal, platform reconstruction, and well redrill efforts associated with the platforms destroyed by the hurricanes during 2005 and 2008 will cost approximately $60 to $75 million net to our interest before any insurance recoveries. Approximately $30 to $40 million of this cost relates to platforms destroyed by Hurricane Ike during 2008. Approximately $42 million of our total future cost estimate has been accrued as part of Maritech’s decommissioning liability, and an additional approximate $18 to $33 million relates primarily to the estimated cost to finalize a newly installed offshore platform at Maritech’s East Cameron 328 field and complete the redrilling of several wells at this location. We have accrued an estimate forhurricane remediation costs that are part of Maritech’s decommissioning liabilities. Actual hurricane repair costs could exceed these estimates and, depending on the nature of the cost, could result in significant charges to earnings in future periods. See below for a discussion of our remaining insurance coverage associated with hurricane damage repairs. We typically maintain insurance protection that we believe to be customary and in amounts sufficient to reimburse us for a portion of our casualty losses, including for a portion of the repair, well intervention, abandonment, decommissioning, and debris removal costs associated with the damages incurred from named windstorms and hurricanes. In addition, other damages, such as the value of lost inventory and the cost to replace a sunken transport barge which was lost in 2009, are also covered by insurance. Our insurance coverage is subject to certain overall coverage limits and deductibles. For the Maritech hurricane damages caused by Hurricane Ike during 2008, we anticipate that those damages will exceed these overall coverage limits. With regard to costs incurred that we believe will qualify for coverage under our various insurance policies, we recognize anticipated insurance recoveries when collection is deemed probable. Any recognition of anticipated insurance recoveries is used to offset the original charge to which the insurance recovery relates. The amount of anticipated insurance recoveries is either included in accounts receivable or is recorded as an offset to Maritech’s decommissioning liabilities in the accompanying consolidated balance sheets. In March 2010, Maritech collected approximately $39.8 million of insurance proceeds associated with Hurricane Ike, which included the settlement of certain coverage at an amount less than the applicable coverage limit. This amount collected was greater than the covered hurricane repair, well intervention, and abandonment costs incurred to date, with the excess representing an advance payment of costs anticipated to be incurred in the future. The collection of these settlement proceeds resulted in the extinguishment of all of Maritech’s insurance receivables, the reversal of the future decommissioning costs previously capitalized to certain oil and gas properties, the reversal of anticipated insurance recoveries that had been netted against certain decommissioning liabilities, and approximately $2.2 million of pre-tax insurance gains that were credited to earnings during the first quarter. Following the collection of the $39.8 million insurance settlement proceeds in March 2010, Maritech has additional maximum remaining coverage available relating to hurricane damage repairs of approximately $29.5 million, all of which relates to Hurricane Ike. The changes in anticipated insurance recoveries, including recoveries associated with a sunken transport barge and other non-hurricane related claims, during the nine months ended September 30, 2010, are as follows: Nine Months Ended September 30, 2010 (In Thousands) Beginning balance $ Activity in the period: Claim-related expenditures Insurance reimbursements ) Contested insurance recoveries ) Ending balance at September 30, 2010 $ 6 Anticipated insurance recoveries that have been reflected as a reduction of our decommissioning liabilities were $0 at September 30, 2010, and $10.3 million at December 31, 2009. Anticipated insurance recoveries that are included in accounts receivable were $1.2 million and $16.7 million at September 30, 2010, and December 31, 2009, respectively. Net Income per Share The following is a reconciliation of the weighted average number of common shares outstanding with the number of shares used in the computations of net income per common and common equivalent share: Three Months Ended Nine Months Ended September 30, September 30, Number of weighted average common shares outstanding Assumed exercise of stock options Average diluted shares outstanding For the three month periods ended September 30, 2010 and 2009, the calculations of the average diluted shares outstanding excludes the impact of 2,668,312 and 2,754,253 outstanding stock options, respectively, that have exercise prices in excess of the average market price, as the inclusion of these shares would have been antidilutive. For the nine month periods ended September 30, 2010 and 2009, the calculations of the average diluted shares outstanding exclude the impact of 2,311,805 and 3,531,826 outstanding stock options, respectively, that have exercise prices in excess of the average market price, as the inclusion of these shares would have been antidilutive. Environmental Liabilities Environmental expenditures that result in additions to property and equipment are capitalized, while other environmental expenditures are expensed. Environmental remediation liabilities are recorded on an undiscounted basis when environmental assessments or cleanups are probable and the costs can be reasonably estimated. Estimates of future environmental remediation expenditures often consist of a range of possible expenditure amounts, a portion of which may be in excess of amounts of liabilities recorded. In this instance, we disclose the full range of amounts reasonably possible of being incurred. Any changes or developments in environmental remediation efforts are accounted for and disclosed each quarter as they occur. Any recoveries of environmental remediation costs from other parties are recorded as assets when their receipt is deemed probable. Complexities involving environmental remediation efforts can cause the estimates of the associated liability to be imprecise. Factors that cause uncertainties regarding the estimation of future expenditures include, but are not limited to, the effectiveness of the anticipated work plans in achieving targeted results and changes in the desired remediation methods and outcomes as prescribed by regulatory agencies. Uncertainties associated with environmental remediation contingencies are pervasive and often result in wide ranges of reasonably possible outcomes. Estimates developed in the early stages of remediation can vary significantly. Normally, a finite estimate of cost does not become fixed and determinable at a specific point in time. Rather, the costs associated with environmental remediation become estimable as the work is performed, and the range of ultimate costs becomes more defined. It is possible that cash flows and results of operations could be materially affected by the impact of the ultimate resolution of these contingencies. Fair Value Measurements Fair value is defined as “the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date” within an entity’s principal market, if any. The principal market is the market in which the reporting entity would sell the asset or transfer the liability with the greatest volume and level of activity, regardless of whether it is the market in which the entity will ultimately transact for a particular asset or liability or if a different market is potentially more advantageous. Accordingly, this exit price concept may result in a fair value that may differ from the transaction price or market price of the asset or liability. 7 Under generally accepted accounting principles, the fair value hierarchy prioritizes inputs to valuation techniques used to measure fair value. Fair value measurements should maximize the use of observable inputs and minimize the use of unobservable inputs, where possible. Observable inputs are developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs may be needed to measure fair value in situations where there is little or no market activity for the asset or liability at the measurement date and are developed based on the best information available under the circumstances, which could include the reporting entity’s own judgments about the assumptions market participants would utilize in pricing the asset or liability. We utilize fair value measurements to account for certain items and account balances within our consolidated financial statements. Fair value measurements are utilized in the allocation of purchase consideration for acquisition transactions to the assets and liabilities acquired, including intangible assets and goodwill. In addition, we utilize fair value measurements in the initial recording of our decommissioning and other asset retirement obligations. Fair value measurements may also be utilized on a nonrecurring basis, such as for the impairment of long-lived assets, including goodwill. The fair value of our financial instruments, which may include cash, temporary investments, accounts receivable, short-term borrowings, and long-term debt pursuant to our bank credit agreement, approximate their carrying amounts. The fair value of our long-term Senior Notes at September 30, 2010, was approximately $332.9 million compared to a carrying amount of approximately $308.1 million, as current rates are more favorable than the Senior Note interest rates. We calculate the fair value of our Senior Notes internally, using current market conditions and average cost of debt. We have not calculated or disclosed recurring fair value measurements of non-financial assets and non-financial liabilities. We also utilize fair value measurements on a recurring basis in the accounting for our derivative contracts used to hedge a portion of our oil and gas production cash flows. For these fair value measurements, we utilize both a market approach and income approach, as we compare forward oil and natural gas pricing data from published sources over the remaining derivative contract term to the contract swap price and calculate a fair value using market discount rates. We have historically had no transfers of recurring fair value measurements between hierarchy levels. A summary of these fair value measurements as of September 30, 2010, and December 31, 2009, is as follows: Fair Value Measurements as of September 30, 2010 Using Quoted Prices in Significant Active Markets for Other Significant Total as of Identical Assets Observable Unobservable September 30, or Liabilities Inputs Inputs Description (Level 1) (Level 2) (Level 3) (In Thousands) Asset for natural gas swap contracts $ $
